DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

  SWZ FINANCIAL II, LLC, a Delaware limited liability company, and
           TAX HELP MD INC., a Florida corporation,
                           Appellants,

                                    v.

                    MILLER COFFEY TATE, LLP,
              a Pennsylvania limited liability partnership,
                               Appellee.

                              No. 4D20-1532

                              [April 1, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach    County;    James      Nutt,     Judge;    L.T.     Case     No.
502016CA006382XXXXMB.

   Michael D. Moccia of the Law Office of Michael D. Moccia, PA, Boca
Raton, for appellants.

  Bryan D. Hull and Kathleen L. DiSanto of Bush Ross, P.A., Tampa, for
appellee.

PER CURIAM.

  Affirmed.

WARNER, MAY and DAMOORGIAN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.